Citation Nr: 0824872	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  99-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  

2.  Entitlement to a rating higher than 10 percent from 
October 30, 1998 to December 5, 2002 for right ear hearing 
loss, and for a rating higher than 10 percent as of December 
6, 2002 for bilateral hearing loss.  

3.  Entitlement to an initial compensable rating from October 
30, 1998 to December 8, 2005, for adjustment disorder with 
anxious features, and for a rating higher than 10 percent as 
of December 9, 2005.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In October 2001, the Board denied a 
rating in excess of 10 percent for right ear hearing loss, an 
initial evaluation in excess of 10 percent for tinnitus, and 
initial compensable ratings for adjustment disorder with 
anxious features and post-traumatic headaches.  The veteran 
appealed the October 2001 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a March 
2003 order, the Court granted a Joint Motion to Vacate and 
Remand filed by the parties, and vacated that portion of the 
Board's October 2001 decision which denied entitlement to an 
increased rating for right ear hearing loss, an initial 
evaluation in excess of 10 percent for tinnitus, and an 
initial compensable rating for adjustment disorder with 
anxious features.  The Court's March 2003 order dismissed the 
appeal with respect to the issue of the proper initial rating 
assignable for post-traumatic headaches.  The case was 
thereafter returned to the Board.

In April 2004, the Board remanded the issues for further 
development.  The Board also remanded the issue of 
entitlement to an effective date earlier than October 30, 
1998, for the grant of a 10 percent evaluation for right ear 
hearing loss.  The Board noted that the veteran had submitted 
timely statements expressing disagreement with the effective 
date of the 10 percent rating for right ear hearing loss 
assigned by the May 1999 rating decision.  The RO was 
instructed to provide the veteran with a statement of the 
case (SOC) regarding this issue.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The record reflects that a SOC was 
issued in May 2004; however, the veteran did not perfect a 
timely appeal regarding this issue.  38 C.F.R. § 20.200, 
20.202 (2007).  

Clarification of the hearing loss issue

The record reflects that service connection for right ear 
hearing loss was established by rating decision in November 
1971.  A noncompensable (0 percent) rating was assigned from 
August 29, 1971.  The veteran sought an increased rating in 
October 1998.  In the May 1999 rating decision on appeal, the 
rating was increased to 10 percent effective October 30, 
1998.  Following an April 2004 Board remand, the RO, in an 
October 2005 rating decision, granted service connection for 
left ear hearing loss and evaluated both ears as 10 percent 
disabling from December 6, 2002.  Given the action taken in 
the October 2005 rating decision, the Board feels that the 
issue is best characterized as noted on the title page.  

The issues regarding increased ratings for hearing loss and 
adjustment disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code (DC) 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (1999 & 2007); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.  

VA's Duties to Notify and Assist

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159.  The Court has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As set forth in more detail below, the veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 44 F.3d 1328 (Fed. Cir. 
2006).

Analysis

Service connection for tinnitus was established in May 1999, 
and the RO assigned a 10 percent disability evaluation under 
38 C.F.R. § 4.87, DC 6260 (1999).  The veteran appealed the 
assignment of the 10 percent rating.  Following a September 
1999 hearing, a Hearing Officer's decision denied the 
veteran's request because under DC 6260 there is no provision 
for assignment of a higher evaluation.  

DC 6260 was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2007).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision which had found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of DC 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus where 
it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit.  Subsequently, the 
Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's longstanding interpretation of DC 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
U.S. Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations is 
entitled to substantial deference by the courts as long as 
that interpretation is not plainly erroneous or inconsistent 
with the regulations.  Id. at 1349-50.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of DC 6260 is plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Veterans Court had erred in not deferring 
to VA's interpretation.

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precluded an 
evaluation in excess of a single 10 percent for tinnitus.  
Therefore, the veteran's claim for an evaluation in excess of 
10 percent for his service-connected tinnitus must be denied 
under both the new and old versions of the regulation.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994)

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.


REMAND

Entitlement to a rating higher than 10 percent from October 
30, 1998 to December 5, 2002 for right ear hearing loss, and 
for a rating higher than 10 percent as of December 6, 2002 
for bilateral hearing loss.  

Entitlement to an initial compensable rating from October 30, 
1998 to December 8, 2005, for adjustment disorder with 
anxious features, and for a rating higher than 10 percent as 
of December 9, 2005.  

The Board's review of the evidence of record warrants a 
further remand of these matters, even though such action 
will, regrettably, further delay a decision on the remaining 
matters on appeal.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

The veteran is in receipt of disability benefits from the 
Social Security Administration (SSA), as indicated from the 
Social Security Notice of Award dated February 19, 2007.  But 
the records from the SSA have not been requested for 
consideration.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (the duty to assist includes obtaining records from 
the SSA and giving appropriate consideration and weight to 
such evidence in determining whether VA should award 
disability compensation benefits); see also Baker v. West, 11 
Vet. App. 163, 169 (1998) (VA's duty to assist includes 
obtaining SSA records when the veteran reports receiving SSA 
disability benefits, as such records may contain relevant 
evidence).

The Board further notes that the veteran was last afforded VA 
examinations regarding his service-connected hearing loss and 
adjustment disorder in August 2004, approximately four years 
ago.  The Board feels that the veteran must be reexamined to 
assess the current severity of his hearing loss and 
adjustment disorder.  See, e.g., Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (the Court determined the Board should 
have ordered contemporaneous examination of the veteran 
because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's SSA records, 
including copies of any medical records 
used to decide his claim, hearing 
transcripts, etc.  All records obtained 
pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Schedule the veteran for a VA 
audiological examination to determine 
the current severity of his hearing 
loss.  The examiner is asked to provide 
results in a numeric format for each of 
the following frequencies: 1000, 2000, 
3000 and 4000 Hertz. The examiner is 
also asked to provide an average of the 
above frequencies for each ear and 
indicate speech recognition scores for 
each ear using the Maryland CNC Test.  
A report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Schedule the veteran for a VA 
psychiatric examination to determine 
the current severity of his adjustment 
disorder with anxious features.  The 
psychiatrist should review the 
veteran's claims file and, to the 
extent possible, differentiate between 
psychiatric symptomatology due to the 
service-connected adjustment disorder 
and any other non service-connected 
psychiatric disorder diagnosed.  The 
psychiatrist should comment upon the 
severity of symptoms attributable 
solely to adjustment disorder and the 
impact of symptomatology upon the 
veteran's daily functioning.  The 
psychiatrist should also assign a 
Global Assessment of Functioning (GAF) 
score attributable solely to adjustment 
disorder.  Further, the examiner should 
indicate whether the service-connected 
adjustment disorder alone prevents the 
veteran from obtaining or maintain 
substantially gainful employment.  If 
it is impossible to so differentiate, 
this should be so stated.  The 
rationale for any opinion expressed 
must be provided.

4.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If these claims are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give him an opportunity to respond to 
it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


